Fourth Court of Appeals
                                        San Antonio, Texas

                                              JUDGMENT
                                            No. 04-18-00438-CV

                                      SHOPOFF ADVISORS, LP,
                                            Appellant

                                                       v.

    ATRIUM CIRCLE, GP, Atrium Winn, LLC, Atrium Kavoian, LLC, Copperfield Square,
    Copperfield Winn, LLC, Copperfield Kavoian, LLC, Imperial Airport, Imperial Winn, LLC,
     Imperial Kavoian, LLC, Crystal Springs Partners, LLC, Commerce Office Park – One LP,
                                   and Universal Square, LP,
                                           Appellees

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-00676
                            Honorable Antonia Arteaga, Judge Presiding 1

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s order with respect to
Atrium’s claims based on Shopoff’s failure to release lis pendens is AFFIRMED IN PART. With
respect to Atrium’s claims based on the email sent by Shopoff’s attorney, the trial court’s order is
REVERSED IN PART and judgment is RENDERED that the following claims brought by Atrium
against Shopoff are dismissed: (1) conspiracy to breach a fiduciary duty owed by First American
to Atrium; (2) conspiracy to misapply fiduciary property; (3) aiding and abetting First American
to breach its fiduciary duty; and (4) aiding and abetting misapplication of fiduciary property.

        Costs of appeal are taxed against the party incurring same.

        SIGNED July 10, 2019.

                                                        _____________________________
                                                        Liza A. Rodriguez, Justice



1
 The Honorable Antonia Arteaga signed the trial court’s order denying the motion to dismiss pursuant to the TCPA.
The Honorable Peter Sakai presided over the hearing on the motion to dismiss.